Exhibit 10.20

FIRST AMENDMENT

TO THE SUNRISE ASSISTED LIVING

EXECUTIVE DEFERRED COMPENSATION PLAN

WHEREAS, Sunrise Senior Living, Inc. (the “Company”) maintains the Sunrise
Senior Living Executive Deferred Compensation Plan (the “Plan”); and

WHEREAS, the Company desires to amend the Plan to (i) document that the Plan is
to be terminated effective December 31, 2009 and (ii) provide for the
acceleration of Plan payouts following termination to the extent permitted under
Code section 409A; and

WHEREAS, the Company has reserved the right in Plan Article 10 to amend and/or
terminate the Plan at any time.

NOW, THEREFORE, the Plan is hereby amended, effective December 31, 2009, as
follows:

1. Section 10.2 of the Plan is hereby amended in its entirety to read as
follows:

“10.02 Termination of the Plan.

 

  (a) The Company may at any time terminate the Plan as to all or any group of
Participants. If the Company terminates the Plan, payment of the Deferral
Accounts shall not be accelerated, but shall be made at such time as such
Accounts would have otherwise been payable hereunder.

 

  “(b) The Plan is terminated, effective December 31, 2009 and, notwithstanding
subsection (a) above, all Deferral Accounts shall be paid in one lump sum within
90 days following the first date permissible under Treas. Reg. section
1.409A-3(j)(4)(ix) (or other applicable regulations).

2. The Plan, as amended herein, is hereby ratified and affirmed in all other
respects.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sunrise Senior Living, Inc. has caused this First Amendment
to be executed by its duly authorized officer, this 30th day of December, 2009.

 

SUNRISE SENIOR LIVING, INC. By:   /s/ Julie Pangelinan Title:   Chief Financial
Officer

 

-2-